                7:19-cv-01463-DCN                 Date Filed 06/05/20         Entry Number 127            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


         Robert Holland Koon, aka Robert Koon,
                    aka Robert H. Koon
                                                                       )
                            Plaintiff
                                                                       )
                        v.                                                    Civil Action No.      7:19-cv-1463-DCN
                                                                       )
  Morgan Doug Harvey, Bill Blanton, Gaffney City
                                                                       )
   Police, Gaffney Masonic Lodge and Cherokee
                                                                       )
            County Sheriff;s Department
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed pursuant to Fed.R.Civ.P. 41(b) for failure to prosecute.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable David C. Norton, United States District Judge who adopted the Report and
Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.


Date: June 5,2020                                                            CLERK OF COURT


                                                                                                 s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
